Case 17-34738-KRH          Doc 66   Filed 01/22/19 Entered 01/22/19 12:40:08      Desc Main
                                    Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT FOR
                        THE EASTERN DISCTRICT OF VIRGINIA
                                  Richmond Division
                                                     Case No. 17-34738-KRH
IN RE:
ALVIN D. KELLEY
AKA ALVIN DANIEL KELLEY
Debtor                                                          Chapter 13



                   WITHDRAWAL OF PROOF OF CLAIM (CLAIM 6-1)

COMES NOW, Wells Fargo Bank, N.A., (the “Creditor”), by and through counsel, and
hereby withdraws Claim 6-1, filed on November 13, 2017. The claim is no longer included
in the bankruptcy estate.

Dated: January 22, 2019                                  Respectfully Submitted
                                                         BWW Law Group, LLC

                                                         _/s/Karl Anthony Moses, Jr.
                                                          Karl A. Moses, Jr., VSB# 89433
                                                         BWW Law Group, LLC
                                                         8100 Three Chopt Road, Suite 240
                                                         Richmond, VA 23229
                                                         (804)        282-0463
                                                         (804) 282-0541 (facsimile)
                                                         bankruptcy@bww-law.com
                                                         Attorney for the Movant




 Karl A. Moses Jr, VSB# 89433
 8100 Three Chopt Road
 Suite 240
 Richmond, VA 23229
 (804) 282-0463
 Attorney for the Creditor
Case 17-34738-KRH       Doc 66    Filed 01/22/19 Entered 01/22/19 12:40:08           Desc Main
                                  Document     Page 2 of 2


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 22nd day of January, 2019, the following persons
were or will be served a copy of the foregoing Withdrawal of Proof of Claim electronically via
the CM/ECF system or by first class mail postage prepaid:

Carl M. Bates
PO Box 1819
Richmond, VA 23218

Richard C. Pecoraro
1700 Huguenot Rd., Suite B4
Midlothian, VA 23113

Alvin D. Kelley aka Alvin Daniel Kelley
4606 Hero Court
Petersburg, VA 23803




                                                           _/s/ Karl Anthony Moses, Jr.
                                                            Karl Anthony Moses, Jr.
